t c memo united_states tax_court walter e peterson petitioner v commissioner of internal revenue respondent docket no filed date walter e peterson pro_se amy campbell for respondent memorandum opinion colvin judge respondent determined that petitioner has a deficiency in federal_income_tax for of dollar_figure is liable for self-employment_tax of dollar_figure and that he is liable for additions to tax of dollar_figure for failure_to_file a return under sec_6651 and dollar_figure for failure to pay estimated_tax under sec_6654 as discussed below we reject petitioner frivolous tax_protester arguments and sustain respondent's determination section references are to the internal_revenue_code in effect in the year in issue rule references are to the tax_court rules_of_practice and procedure background a petitioner petitioner was married when he filed his petition in this case and lived in roswell georgia petitioner's wife filed a federal_income_tax return form_1040 for in which she itemized her deductions b petitioner's income petitioner received dollar_figure in nonemployee compensation in from the following sources dollar_figure from massachusetts general life_insurance co dollar_figure from pioneer life_insurance co of illinois dollar_figure from western fidelity marketing inc dollar_figure from national group_life_insurance co and dollar_figure from pyramid life_insurance co in he received dollar_figure in interest from provident bank and dollar_figure in interest from bank south and he forfeited dollar_figure in interest from provident bank in twentieth century investors inc paid petitioner dollar_figure for capital stock for a dollar_figure capital_gain twentieth century investors inc also paid petitioner dollar_figure in dollar_figure of which was a dividend and the remaining dollar_figure of which was a capital_gain c petitioner's return petitioner did not file a federal_income_tax return form_1040 for instead he filed a u s nonresident_alien income_tax return form 1040nr on that return he reported no income or other_amounts and wrote na or not applicable on the lines for home address and income adjustments tax_credits and other taxes petitioner did not pay any federal_income_tax for d trial petitioner did not offer any evidence contrary to respondent's determination the court advised petitioner that he had the burden_of_proof and noted that he had presented no evidence to meet that burden respondent moved for summary_judgment at trial on date because petitioner had admitted receiving the income as determined in the notice_of_deficiency offered no contrary evidence and made only tax_protester arguments when respondent made that motion it was clear that petitioner had refused to submit further evidence and was relying only on tax_protester arguments a petitioner's tax_protester arguments discussion petitioner submitted a pretrial memorandum in which he listed as issues for trial whether sec_61 applies to him whether he must file a form_1040 whether he is required to pay tax and whether the substitute for return under sec_6020 applies only to alcohol tobacco and firearm activities petitioner listed no witnesses in his pretrial memorandum he relied on his proposed stipulation of facts as the statement of facts in his pretrial memorandum petitioner also submitted a white notebook which contained materials stating his position in this case the court filed petitioner's pretrial memorandum white notebook and statement to make a record of his contentions petitioner contends that the income_tax is invalid and denies that it applies to him petitioner said that he researched tax law and decided to file a return for a non- resident_alien because he believed that he was entitled to receive a refund of tax that he had previously paid in his response to respondent's proposed stipulation of facts he said that he should not have filed a form 1040nr return because he did not know of any obligation he had to file any return petitioner also contends that he was not liable for tax because he was not involved in any excisable activity respondent's substitute for return is invalid because sec_6020 only applies to alcohol_tobacco_and_firearms form_1040 is not the proper form for an individual taxpayer to file payment of income_tax is voluntary and he did not volunteer to pay it he did not receive due process he did not receive notice that he was required to keep records respondent has the burden_of_proof as the proponent of rules and the notice_of_deficiency violates sec_3504 sec_3507 and sec_3512 of the paperwork reduction act of u s c secs petitioner's contentions are a rehash of frivolous tax_protester arguments see 848_f2d_1007 9th cir affg tcmemo_1987_225 640_f2d_1014 9th cir his arguments have been uniformly rejected by this and other courts 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir we see no need to address petitioner's contentions here see eg 737_f2d_1417 5th cir solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir b deficiency petitioner stipulated that he received the amounts of income as determined by respondent see aldrich v commissioner tcmemo_1993_290 and cases cited therein for a discussion of the effect of the paperwork reduction act of u s c secs on the deficiency process respondent determined and concedes that petitioner may deduct dollar_figure for forfeited interest petitioner did not know that he was entitled to deduct that amount petitioner's filing_status was married_filing_separately in sec_1 petitioner's wife filed a separate_return in which she itemized_deductions petitioner is not entitled to a standard_deduction because his spouse itemized_deductions on her return sec_63 we sustain respondent's determination that petitioner has a dollar_figure income_tax deficiency for c self-employment_tax respondent determined that petitioner is liable for self- employment_tax of dollar_figure sec_1401 and that he may deduct self-employment_tax of dollar_figure sec_164 for we sustain respondent's determination on this point d addition_to_tax for failure_to_file a return respondent determined that petitioner is liable for the addition_to_tax for failure_to_file a return sec_6651 petitioner contends that he is not liable for this addition_to_tax because he is an individual and not a person and he was not involved in excisable activity sec_6651 imposes an addition_to_tax of up to percent for failure to timely file federal_income_tax returns unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect petitioner did not file a form_1040 for a form_1040 which discloses no information relating to a taxpayer's income is not a return within the meaning of sec_6011 68_tc_895 65_tc_68 affd without published opinion 559_f2d_1207 3d cir see also 321_us_219 petitioner filed an incomplete form 1040nr on which he reported no income or other_amounts petitioner offered no evidence to show contrary to respondent's determination that his form 1040nr is a valid_return for purposes of sec_6651 petitioner's form 1040nr is not a valid_return for purposes of sec_6651 petitioner made no attempt to show that his failure_to_file a timely return was due to reasonable_cause and not willful neglect except for his frivolous contentions about the income_tax system we sustain respondent's determination that petitioner is liable for the addition_to_tax for failure_to_file a return under sec_6651 for e failure to pay estimated_tax respondent also determined that petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 the addition_to_tax for failure to pay estimated_tax under sec_6654 applies unless the taxpayer shows that he or she meets one of the computational exceptions provided in sec_6654 none of which applies here petitioner offered no evidence to show why he did not pay estimated_tax we sustain respondent's determination that petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for for the foregoing reasons decision will be entered for respondent because petitioner bears the burden_of_proof on all disputed issues rule a the result in this case would be no different if we decided it based on respondent's motion for summary_judgment which we will deny as moot
